1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     UBALDO U. MALDANADO,                          Case No. 3:19-cv-00232-MMD-WGC

10                                 Petitioner,                        ORDER
             v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14          Petitioner Ubaldo Urbina-Maldonado has filed a first amended petition (ECF No.

15   10), a motion for leave to file a second amended petition (ECF No. 11), and a motion for

16   stay and abeyance (ECF No. 12). Respondents do not oppose the motions (ECF Nos. 13,

17   14).

18          Petitioner’s name is listed incorrectly in the Court’s docket. Based upon the proper-

19   person documents in the docket, Petitioner does not have a middle name, and his

20   surname is Urbina-Maldonado. The Court will correct the error.

21          It is therefore ordered that the Clerk of the Court change Petitioner’s name to

22   “Ubaldo Urbina-Maldonado” in the docket.

23          It is further ordered that Petitioner’s motion for leave to file a second amended

24   petition (ECF No. 11) is granted. The Court will issue a scheduling order for filing the

25   second amended petition after the Court reinstates the action.

26          It is further ordered that Petitioner’s motion for stay and abeyance (ECF No. 12) is

27   granted.

28   ///
1          It is further ordered that this action is stayed pending exhaustion of the unexhausted

2    claims. Petitioner must return to this court with a motion to reopen within 45 days of

3    issuance of the remittitur by the Nevada Supreme Court at the conclusion of the state

4    court proceedings. Further, Petitioner or Respondents otherwise may move to reopen the

5    action and seek any relief appropriate under the circumstances.

6          It is further ordered that the Clerk of Court administratively close this action until

7    such time as the Court grants a motion to reopen the action.

8          DATED THIS 14th day of August 2019.

9

10
                                                      MIRANDA M. DU
11                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
